Citation Nr: 0712815	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-41 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left leg 
disability.

2.  Entitlement to service connection for psychiatric 
disability.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from August 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Atlanta, Georgia, that denied the veteran's claims of service 
connection for left leg, psychiatric and low back 
disabilities.

The veteran's psychiatric and low back disability claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no medical evidence showing that the veteran has a 
left leg disability.


CONCLUSION OF LAW

A left leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations implementing this Act are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that VA has met its duties to notify and assist 
and that all relevant evidence has been obtained.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
pertaining to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Kent v. Nicholson, 20 Vet. App. 1, 8 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Here, the Board finds that VA has satisfied its duty to 
notify the veteran of the information necessary to 
substantiate his claim by way of the RO's July 2001 "VCAA" 
letter, which set forth the criteria for service connection 
and predates the August 2002 rating decision on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  The July 2001 
letter advised him to notify VA of any additional information 
or evidence that he believed would support his claim, and 
that he must give enough information about his records so 
that VA could request them from the person or agency who has 
them.  Thus, effectively notifying him to send any additional 
relevant information.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran. 

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, inadequate notice was provided to the veteran 
regarding the fourth and fifth elements.  Because the 
preponderance of the evidence is against the veteran's claim 
of service connection, however, he has not been prejudiced 
since any issues regarding an evaluation of the degree of 
disability and an appropriate effective date are moot.  

With respect to VA's duty to assist, the Board acknowledges 
that the veteran's service medical records were reportedly 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  The Board recognizes its heightened duty to 
assist in cases where records are unavailable.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 
1346 (Fed. Cir. 2006); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

As to the duty to assist, the Board observes that VA has 
associated with the claims folder pertinent post-service 
medical records.  The Board acknowledges, however, that to 
date, VA has neither afforded the veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology 
of a left leg disability.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, there is no medical evidence indicating that 
the veteran has a left leg condition.  As such, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Thus, VA is not required 
to afford him a medical examination and/or obtain a medical 
opinion as to the etiology or onset of a left leg disability.  
As such, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

The veteran contends, in essence, that he has a left leg 
disability that is related to service, and in particular, due 
to his exposure to cold weather conditions while serving in 
Korea.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if it 
becomes manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for arthritis is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Because the service 
medical records are unavailable, VA has a heightened duty to 
consider the benefit of the doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. at 217; Russo v. Brown, 9 Vet. 
App. at 51.  

The Board has carefully reviewed the lay and medical evidence 
of record.  Because there is no evidence showing that the 
veteran has a left leg disability, the Board must deny this 
claim on the ground that he does not have the disability for 
which he is seeking service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Palczewski v. 
Nicholson, No. 04-1001 (U.S. Vet. App. Apr. 24, 2007).

In reaching this determination, the Board does not question 
the veteran's sincerity that he has left leg disability due 
to service.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2006) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since there is no competent 
medical evidence reflecting that the veteran has a left leg 
disability, the preponderance of the evidence is against the 
claim and, therefore service connection must be denied.


ORDER

Service connection for left leg disability is denied.


REMAND

Also before the Board are the veteran's claims of service 
connection for psychiatric and low back disability.  In 
support of these claims, he essentially reports that he has 
had psychiatric and low back problems since service.  
Further, the medical evidence shows that he has been 
diagnosed as having psychiatric and low back disabilities.  
The Board thus finds that the veteran should be scheduled for 
a VA examination addressing the etiology and/or onset of any 
psychiatric and/or low back disability found to be present.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board reiterates that the veteran's service medical 
records are not available because they were destroyed in the 
1973 NPRC fire.  As such, on remand, the RO should advise him 
that he can submit alternative forms of information in 
support of his psychiatric and low back disability claims.  
See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a letter advising him 
that he may submit alternative forms of 
evidence, such as lay accounts of his in-
service and post-service symptoms to 
corroborate his report of in-service 
complaint and/or treatment for psychiatric 
and/or low back problems.

2.	Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
psychiatric or low back disability found 
to be present.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not that any low back or 
psychiatric disability found to be present 
had its onset in or is related to service.  
The rationale for any opinion expressed 
should be provided in a legible report.  

3.	Thereafter, readjudicate the claim.  If 
the benefit sought on appeal is not 
granted, the AMC should issue a 
supplemental statement of the case and 
provide the veteran and his representative 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


